 



EXHIBIT 10.1

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

      This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter referred to as the “Amendment”) executed as of the 2nd day of
March, 2005, by and among RANGE RESOURCES CORPORATION, a Delaware corporation
(“Company”), GREAT LAKES ENERGY PARTNERS, L.L.C., a Delaware limited liability
company (“GLEP”, together with the Company and each of their respective
successors and permitted assigns, the “Borrowers” and each a “Borrower”),
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Illinois)), a
national banking association (“JPMorgan Chase”), each of the financial
institutions which is a party hereto (as evidenced by the signature pages to
this Amendment) or which may from time to time become a party to the Credit
Agreement pursuant to the provisions of Section 29 thereof or any successor or
permitted assignee thereof (hereinafter collectively referred to as “Lenders”,
and individually, “Lender”), JPMorgan Chase, as Administrative Agent (in its
capacity as Administrative Agent and together with its successors in such
capacity, “Agent”). Capitalized terms used but not defined in this Amendment
have the meanings assigned to such terms in that certain Second Amended and
Restated Credit Agreement dated as of June 23, 2004, by and among Borrower,
Agent and Lenders (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

WITNESSETH:

      WHEREAS, the Borrowers have requested that the Agent and the Lenders amend
the Credit Agreement to permit the Company to incur up to $175,000,000 in
aggregate principal amount of additional subordinated indebtedness; and Agent
and the Lenders have agreed to do so on the terms and conditions hereinafter set
forth; and

      NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
Borrowers, Agent and the Lenders, hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 2 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended in the manner provided
in this Section 1.

      1.1 Amended Definitions. The following definition set forth in Section 1
of the Credit Agreement shall be and it hereby is amended in its entirety to
read as follows:

Junior Securities means, collectively, the Senior Subordinated Notes and the
agreements, indentures, notes, instruments and securities evidencing any other
Subordinated Debt.

Second Amendment to Second Amended and Restated Credit Agreement — Page 1

 



--------------------------------------------------------------------------------



 



      1.2 Additional Definitions. The following definitions shall be and they
hereby are added in appropriate alphabetical order to Section 1 of the Credit
Agreement.

Second Amendment means that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated March 2, 2005, by and among the Borrowers,
Agent and the Lenders.

Second Amendment Effective Date means the date the Second Amendment becomes
effective.

Subordinated Debt means, collectively, (i) the Senior Subordinated Notes
outstanding as of the Second Amendment Effective Date, and (ii) unsecured Debt
incurred after the Second Amendment Effective Date and prior to April 1, 2005,
that has a scheduled maturity no earlier than six months after the Maturity Date
and no later than ten years after the date such Debt is incurred and is
otherwise incurred on substantially the same terms and conditions, including the
subordination terms, as the Senior Subordinated Notes.

      1.3 Deleted Definitions. The definitions of “Convertible Subordinated
Debentures” and “Convertible Preferred Stock” shall be and they hereby are
deleted in their entirety from Section 1.1 of the Credit Agreement.

      1.4 Modification of Permitted Debt. Clauses (vi) and (vii) of Section
13(e) of the Credit Agreement shall be and they hereby are amended in their
entirety to read as follows:

     (vi) Reserved;

     (vii) Subordinated Debt; provided, that the aggregate outstanding principal
amount of such Debt does not exceed $375,000,000 at any time.

      1.5 Modification of Restricted Payments. Clause (i) of Section 13(f) of
the Credit Agreement shall be and it hereby is amended in its entirety to read
as follows:

     (i) Reserved;

      1.6 Modification Regarding Preferred Stock. Section 13(m) of the Credit
Agreement shall be and it hereby is amended in its entirety to read as follows:

     (m) Issuance of Preferred Stock. Except as otherwise permitted with the
prior written consent of the Required Lenders, the Company shall not issue any
Disqualified Stock after the Effective Date.

      1.7 Modification of Junior Securities. Section 13(p) of the Credit
Agreement shall be and it hereby is amended in its entirety to read as follows:

     (p) Modifications of Junior Securities. Until all of the Obligations under
the Notes, this

Second Amendment to Second Amended and Restated Credit Agreement — Page 2

 



--------------------------------------------------------------------------------



 



Agreement, the other Loan Documents and the Rate Management Transactions have
been paid in full in cash and all Commitments have terminated, neither the
Company nor any of its Subsidiaries will, without the prior written consent of
Agent and the Required Lenders, agree to any amendment, modification or
supplement to any of the Junior Securities or any indenture, agreement, document
or instrument evidencing or relating to the Junior Securities the effect of
which is to (a) increase the maximum principal amount of the Junior Securities
(other than increases in the principal amount of Subordinated Debt permitted
under clause (vii) of Section 13(e)) or the rate of interest on any of the
Junior Securities (other than as a result of the imposition of a default rate of
interest in accordance with the terms of the Junior Securities), (b) change or
add any event of default or any covenant with respect to the Junior Securities
if the effect of such change or addition is to cause any one or more of the
Junior Securities to be more restrictive on the Company or any of its
Subsidiaries than such Junior Securities were prior to such change or addition,
(c) change the dates upon which payments of principal or interest on the Junior
Securities are due, if the effect of such change is to cause any such payments
to be due earlier or more frequently than such payments are due as of the date
hereof, (d) change any redemption or prepayment provisions of the Junior
Securities if the effect of such change is to require any such redemption or
prepayment to be made prior to the dates required as of the date hereof, (e)
alter the subordination provisions, if any, with respect to any of the Junior
Securities, or (f) grant any Liens in any assets of the Company or any of its
Subsidiaries.

SECTION 2. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the consent set forth in Section 2 of this
Amendment shall be effective upon the satisfaction of each of the conditions set
forth in this Section 2.

      2.1 Execution and Delivery. Each Borrower and each Guarantor shall have
executed and delivered this Amendment.

      2.2 Representations and Warranties. The representations and warranties of
each Borrower under this Amendment are true and correct in all material respects
as of such date, as if then made (except to the extent that such representations
and warranties relate solely to an earlier date).

      2.3 No Event of Default. No Event of Default shall have occurred and be
continuing nor shall any event have occurred or failed to occur which, with the
passage of time or service of notice, or both, would constitute an Event of
Default.

      2.4 Other Documents. The Agent shall have received such other instruments
and documents incidental and appropriate to the transaction provided for herein
as the Agent or its special counsel may reasonably request, and all such
documents shall be in form and substance satisfactory to the Agent.

Second Amendment to Second Amended and Restated Credit Agreement — Page 3

 



--------------------------------------------------------------------------------



 



      2.5 Legal Matters Satisfactory. All legal matters incident to the
consummation of the transactions contemplated hereby shall be reasonably
satisfactory to special counsel for the Agent retained at the expense of the
Borrowers.

SECTION 3. Representations and Warranties of Borrowers. To induce the Lenders to
enter into this Amendment, the Borrowers hereby represent and warrant to the
Lenders as follows:

      3.1 Reaffirmation of Representations and Warranties/Further Assurances.
After giving effect to the amendments herein, each representation and warranty
of any Borrower or any Guarantor contained in the Credit Agreement or in any of
the other Loan Documents is true and correct in all material respects on the
date hereof (except to the extent such representations and warranties relate
solely to an earlier date).

      3.2 Corporate Authority; No Conflicts. The execution, delivery and
performance by each Borrower and each Guarantor (to the extent a party hereto or
thereto) of this Amendment and all documents, instruments and agreements
contemplated herein are within each such Borrower’s or such Guarantor’s
corporate or other organizational powers, have been duly authorized by necessary
action, require no action by or in respect of, or filing with, any court or
agency of government and do not violate or constitute a default under any
provision of any applicable law or other agreements binding upon any Borrower or
any Guarantor or result in the creation or imposition of any Lien upon any of
the assets of any Borrower or any Guarantor except for Permitted Liens and
otherwise as permitted in the Credit Agreement.

      3.3 Enforceability. This Amendment constitutes the valid and binding
obligation of each Borrower and each Guarantor enforceable in accordance with
its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general application.

      3.4 Convertible Subordinated Debentures and Convertible Preferred Stock.
As of the date hereof, (i) all of the outstanding Convertible Subordinated
Debentures have been purchased or redeemed by the Company and cancelled and none
of the Convertible Subordinated Debentures are outstanding and (ii) all of the
issued and outstanding shares of Convertible Preferred Stock have been converted
into common stock of the Company and no shares of Convertible Preferred Stock
are outstanding.

SECTION 4. Miscellaneous.

      4.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms
and provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. Each Borrower
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of such Borrower
or any Guarantor under the Credit Agreement and the other Loan Documents or the
Liens securing the payment and performance thereof.

Second Amendment to Second Amended and Restated Credit Agreement — Page 4

 



--------------------------------------------------------------------------------



 



      4.2 Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

      4.3 Legal Expenses. The Borrowers hereby agree, jointly and severally, to
pay all reasonable fees and expenses of special counsel to the Agent incurred by
the Agent in connection with the preparation, negotiation and execution of this
Amendment and all related documents.

      4.4 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. However, this Amendment shall bind no party until the
Borrowers, the Lenders, and the Agent have executed a counterpart. Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.

      4.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

      4.6 Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.

[Signature Pages Follow]

Second Amendment to Second Amended and Restated Credit Agreement — Page 5

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties have caused this Second Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.

            BORROWER:

RANGE RESOURCES CORPORATION
a Delaware corporation

      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President          GREAT LAKES ENERGY PARTNERS, L.L.C.
a Delaware limited liability company
      By:   Range Holdco, Inc.
Its member

      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President          By:   Range Energy I, Inc.
Its member

      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President     

Second Amendment to Second Amended and Restated Credit Agreement — Signature
Page

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION

      The undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of a
copy of the foregoing Second Amendment to Second Amended and Restated Credit
Agreement (the “Second Amendment”); (ii) consents to Borrower’s execution and
delivery thereof; (iii) agrees to be bound thereby; (iv) affirms that nothing
contained therein shall modify in any respect whatsoever its guaranty of the
obligations of the Borrower to Lenders pursuant to the terms of its Guaranty in
favor of Agent and the Lenders (the “Guaranty”) and (v) reaffirms that the
Guaranty is and shall continue to remain in full force and effect. Although
Guarantor has been informed of the matters set forth herein and has acknowledged
and agreed to same, Guarantor understands that the Lenders have no obligation to
inform Guarantor of such matters in the future or to seek Guarantor’s
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such duty.

      IN WITNESS WHEREOF, the undersigned has executed this Consent and
Reaffirmation on and as of the date of the Second Amendment.

            GUARANTORS:

RANGE ENERGY I, INC.
a Delaware corporation
      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President          RANGE HOLDCO, INC.
a Delaware corporation
      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President          RANGE PRODUCTION COMPANY
a Delaware corporation
      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President     

Second Amendment to Second Amended and Restated Credit Agreement — Consent and
Reaffirmation

 



--------------------------------------------------------------------------------



 



            RANGE ENERGY VENTURES
CORPORATION, a Delaware corporation
      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President          GULFSTAR ENERGY, INC.
a Delaware corporation
      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President          RANGE ENERGY FINANCE CORPORATION
a Delaware corporation
      By:   /s/ ROGER S. MANNY       Name:   Roger S. Manny       Title:  
Senior Vice President     

      Second Amendment to Second Amended and Restated Credit Agreement — Consent
and Reaffirmation — Signature Page

 



--------------------------------------------------------------------------------



 



            RANGE PRODUCTION I, L.P.
a Texas limited partnership
      By:   RANGE PRODUCTION COMPANY
Its general partner                   By:   /s/ ROGER S. MANNY       Name:  
Roger S. Manny       Title:   Senior Vice President          RANGE RESOURCES,
L.L.C.
a Oklahoma limited liability company
      By:   RANGE PRODUCTION COMPANY
Its member                   By:   /s/ ROGER S. MANNY       Name:   Roger S.
Manny       Title:   Senior Vice President          By:   RANGE HOLDCO, INC.
Its member                   By:   /s/ ROGER S. MANNY       Name:   Roger S.
Manny       Title:   Senior Vice President     

Second Amendment to Second Amended and Restated Credit Agreement — Consent and
Reaffirmation — Signature Page

 